DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 10: Line 1-4 states: “wherein the positioning portion comprises at least one fixing hole, and the top covering comprises at least one fixing column passing through the at least one fixing hole.”. It is unclear the exact limitations the applicant is introducing here, specifically how the fixing column is intended to pass through the claimed fixing hole. In the instant application, element 31 corresponds to the fixing column and element 151 corresponds to the claimed fixing hole. As seen in Figure 6A, the fixing hole has a closed bottom, and a bottom of the fixing column 31 terminates before reaching the bottom of element 151. Thus it is unclear how the fixing column is able to pass through (i.e. enter one end and exit out the other end of)  the fixing hole as claimed. For the purpose of examination, the limitations in question will be read as: --wherein the positioning portion comprises at least one fixing hole, and the top covering comprises at least one fixing column extending into the at least one fixing hole.--
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0120267 (AAPA) in view of Chen US 2016/0076530, Bumpers USPN 5623958 and Cox USPN 4548067.

    PNG
    media_image1.png
    955
    1084
    media_image1.png
    Greyscale

Annotated Figure 1A of the AAPA (Attached Figure 1)

    PNG
    media_image2.png
    464
    999
    media_image2.png
    Greyscale

Annotated Figure 1B of the AAPA (Attached Figure 2)
Regarding Claim 1: the AAPA discloses the limitations: A slim-type gas transporting device (the slim-type gas transporting device is defined by the sum of its parts) comprising: 
a base plate 201 comprising: 
a first surface (see Annotated Figure 1A of the AAPA (Attached Figure 1) above); 
a second surface (see Annotated Figure 1B of the AAPA (Attached Figure 2) above) opposite to the first surface (Attached Figure 2); 
an accommodation groove (2011, Attached Figure 1) recessed from the first surface (Attached Figure 1, it is noted that the AAPA addresses this limitation within the same confines as the instant application) and comprising an accommodation surface (Attached Figure 1); 
an outlet groove (Attached Figure 1) recessed from the accommodation surface (Attached Figure 1); 
a positioning portion (Attached Figure 1) protruded from the first surface (Attached Figure 1) and surrounding the accommodation groove (Attached Figure 1); 
a ventilating hole (2012, Attached Figure 1, Attached Figure 2) located on the positioning portion (Attached Figure 1) and comprising an inlet end (Attached Figure 2) and a ventilating end (Attached Figure 2), wherein the ventilating end is in fluid communication with the accommodation groove (as understood from Figure 1A and Figure 1B, the top end (i.e. ventilating end) of the ventilating hole is able to fluidly communicate with the accommodation groove via the gap between the bottom surface of element 203 and the ventilating end, just like what is shown in Figure 6D of the instant application, thus the AAPA addresses this limitation within the same confines as the instant application), and the ventilating hole is tapered from the ventilating end to the inlet end (as seen in Attached Figure 2, the ventilating hole is tapered); 
a circular plug (2013, Attached Figure 1 and Attached Figure 2) accommodated in the ventilating hole (Attached Figure 1 and Attached Figure 2) and fitted with the ventilating hole (Attached Figure 1 and Attached Figure 2); 
an inlet tube 2014 in fluid communication with the inlet end of the ventilating hole (Attached Figure 2); and 
an outlet tube 2015; 
a gas pump 202 disposed on the accommodation surface of the accommodation groove (Attached Figure 1, ¶0004) and covering the outlet groove (Attached Figure 1, when assembled element 202 covers the outlet groove); and 
a top covering 203 disposed on the positioning portion (Attached Figure 1 and Attached Figure 2) and covering the accommodation groove (Attached Figure 1 and Attached Figure 2). The AAPA is silent regarding the limitations: an outlet channel, a truncated cone plug, (the outlet tube) in fluid communication with the outlet channel of the outlet groove.

    PNG
    media_image3.png
    510
    1059
    media_image3.png
    Greyscale

Annotated Figure 4A of Chen US 2016/0076530 (Attached Figure 3)
However, Chen US 2016/0076530 does disclose the limitations: an accommodating surface (see Annotated Figure 4A of Chen US 2016/0076530 (Attached Figure 3) above); an outlet groove (Attached Figure 3) recessed from the accommodating surface (Attached Figure 3) and comprising an outlet channel (Attached Figure 3); and an outlet tube 11b in fluid communication with the outlet channel of the outlet groove (Attached Figure 3, as seen by the arrows in Figure 4A, the fluid in the outlet groove is able to pass through the outlet channel to reach the outlet tube). The AAPA is silent regarding the limitations: a truncated cone plug.
However, Bumpers USPN 5623958 discloses the limitations: a ventilating hole 207 comprising an inlet end (i.e. bottom end of element 207 in Figure 12) and a ventilating end (i.e. top end of element 207 in Figure 12), and the ventilating hole is tapered from the ventilating end to the inlet end (as seen in Figure 12); a circular cone plug (i.e. conical shaped closure member 205) accommodated in the ventilating hole (Figure 12, Column 11 Line 20-27) and fitted with the ventilating hole (Figure 12, Column 11 Line 20-27). Bumpers USPN 5623958 is silent regarding the limitations: a truncated cone.
However, Cox USPN 4548067 discloses the limitations: a truncated cone 20d, the truncated cone having a flat lower face (Column 3 Line 45-60).
Hence it would have been obvious, to one of ordinary skill in the art to modify the outlet groove of AAPA with the outlet channel (Attached Figure 3) in fluid communication with the outlet groove and the outlet tube of Chen US 2016/0076530 in order to provide a fluid path from the outlet groove to the outlet tube in a manner known in the art (i.e. as seen in Figure 4A); and modify the ventilating hole and the circular plug 2013 of the AAPA with the ventilating hole 207 and the circular cone plug 205 of Bumpers USPN 5623958 in order to provide a closure member sensitive to changes in low pressure (Column 2 Line 47-55); and modify the apex of the cone plug 205 of Bumpers USPN 5623958 with the flat surface at the bottom of truncated cone element 205 as taught by Cox USPN 4548067 in order to reduce the amount of material used for the closure member.

    PNG
    media_image4.png
    336
    816
    media_image4.png
    Greyscale
 Annotated Figure 12 of Bumpers USPN 5623958 (Attached Figure 4)

    PNG
    media_image5.png
    730
    762
    media_image5.png
    Greyscale
 Annotated Figure 1 of Cox USPN 4548067 (Attached Figure 5)
	Regarding Claim 2: The AAPA as modified by Bumpers USPN 5623958 and Cox USPN 4548067 does disclose the limitations: wherein the circular truncated cone plug comprises (AAPA - 2013 | Bumpers - 205 | Cox - 20d) a first sealing end (Bumpers - see Annotated Figure 12 of Bumpers USPN 5623958 (Attached Figure 4) above) and a second sealing end (Bumpers - Attached Figure 4 | Cox - see Annotated Figure 1 of Cox USPN 4548067 (Attached Figure 5) above), wherein the first sealing end is corresponding to the ventilating end of the ventilating hole (Bumpers - Attached Figure 4), and the second sealing end is corresponding to the inlet end of the ventilating hole (Bumpers - Attached Figure 4 | Cox - Attached Figure 5). 
Regarding Claim 3: Bumpers USPN 5623958 does disclose the limitations: wherein the circular truncated cone plug comprises a dome structure (Bumpers - Attached Figure 4) disposed on the first sealing end (Bumpers - Attached Figure 4).
Regarding Claim 4: The AAPA as modified by Bumpers USPN 5623958 does disclose the limitations: wherein the dome structure (Bumpers - Attached Figure 4) abuts the top covering (AAPA - Attached Figure 2, when the plug 2013 of the AAPA is modified with element 205 of Bumpers, the resulting valve element would be capable of abutting the top covering (i.e. element 203 in the AAPA) when a high enough pressure differential is seen across the valve element such that it contacts the bottom of element 203 seen in Figures 1A &1B of the AAPA). 
Regarding Claim 5: Bumpers USPN 5623958 does disclose the limitations: wherein the thickness of the dome structure (Attached Figure 4).
Further Regarding Claim 5: The AAPA as modified by Chen US 2016/0076530, Bumpers USPN 5623958, and Cox USPN 4548067 discloses the claimed limitations except for: (the thickness of the dome structure) is 0.15 mm. It would have been obvious to make the thickness of the dome structure 0.15 mm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Additionally, please note that in the instant application the applicant has not disclosed any criticality for the claimed limitation.

    PNG
    media_image6.png
    579
    1067
    media_image6.png
    Greyscale
 Annotated Figure 12 of Bumpers USPN 5623958 (Attached Figure 6)
Regarding Claims 6 & 7: Bumpers USPN 5623958 does disclose the limitations: wherein the diameter of the first sealing end (see Annotated Figure 12 of Bumpers USPN 5623958 (Attached Figure 6) above).
Further Regarding Claims 6 & 7: The AAPA as modified by Chen US 2016/0076530, Bumpers USPN 5623958, and Cox USPN 4548067 discloses the claimed limitations except for: (the diameter of the first sealing end) is 1.2 mm. It would have been obvious to make the diameter of the first sealing end 1.2 mm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Additionally, please note that in the instant application the applicant has not disclosed any criticality for the claimed limitation.
Regarding Claims 8 & 9: Bumpers USPN 5623958 does disclose the limitations: wherein the diameter of the second sealing end (Attached Figure 6).
Further Regarding Claims 8 & 9: The AAPA as modified by Chen US 2016/0076530, Bumpers USPN 5623958, and Cox USPN 4548067 discloses the claimed limitations except for: (the diameter of the second sealing end) is 0.85 mm. It would have been obvious to make the diameter of the second sealing end 0.85 mm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Additionally, please note that in the instant application the applicant has not disclosed any criticality for the claimed limitation.
Regarding Claim 10: The AAPA does disclose the limitations: wherein the positioning portion comprises at least one fixing hole (Attached Figure 2), and the top covering 203 comprises at least one fixing column (Attached Figure 2) extending into the at least one fixing hole (Attached Figure 2).
Regarding Claim 11: The AAPA as modified by Chen US 2016/0076530, Bumpers USPN 5623958 and Cox USPN 4548067 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. The AAPA discloses a gas pump 202, but is silent regarding the particular construction of the gas pump. 

    PNG
    media_image7.png
    305
    996
    media_image7.png
    Greyscale
Annotated Figure 5B of Chen US 2016/0076530 (Attached Figure 7)
However Chen US 2016/0076530 does disclose the limitations: a gas pump (1A, ¶0023); wherein the gas pump 1A comprises: a gas inlet plate 12 having at least one gas inlet aperture 120, at least one convergence channel 123 and a convergence chamber 124, wherein the at least one gas inlet aperture is disposed to inhale the gas (¶0024-¶0027), the at least one gas inlet aperture correspondingly penetrates through the gas inlet plate and in fluid communication with the at least one convergence channel (¶0024), and the at least one convergence channel is converged into the convergence chamber (¶0024), so that the gas inhaled through the at least one gas inlet aperture is converged into the convergence chamber (¶0024-¶0027); a resonance plate 13 disposed on the gas inlet plate (as seen in Figure 5B) and having a central aperture (130, ¶0025), a movable part (see Annotated Figure 5B of Chen US 2016/0076530 (Attached Figure 7) above; it is noted that as seen in Figures 5A-5C the structure of the resonance plate moves in the same manner as the instant application, thus the prior art of Chen addresses the features of the resonance plate within the same confines as the instant application) and a fixed part (Attached Figure 7), wherein the central aperture is disposed at a center of the resonance plate (¶0025) and is corresponding to the center of the convergence chamber of the gas inlet plate (¶0025), the movable part surrounds the central aperture (Attached Figure 7) and is corresponding to the convergence chamber (see Figures and ¶0025), and the fixed part surrounds the movable part and is fixedly attached on the gas inlet plate ((Attached Figure 7); it is noted that as seen in Figures 5A-5C the structure of the resonance plate moves in the same manner as the instant application, thus the prior art of Chen addresses the features of the resonance plate within the same confines as the instant application); and a piezoelectric actuator 14 correspondingly disposed on the resonance plate (¶0023, it is noted that the disclosure of Chen contemplates an embodiment where there is no gap between elements 13 and 14); wherein a chamber space 131 is formed between the resonance plate and the piezoelectric actuator (¶0033-¶0038), so that when the piezoelectric actuator is driven, the gas introduced from the at least one gas inlet aperture of the gas inlet plate is converged to the convergence chamber through the at least one convergence channel (¶0033-¶0038), and flows through the central aperture of the resonance plate so as to produce a resonance effect with the movable part of the resonance plate and the piezoelectric actuator to transport the gas (¶0033-¶0038). 
Hence it would have been obvious to one of ordinary skill in the art to modify the unknown structure of gas pump 202 of the AAPA with the gas pump 1A of Chen US 2016/0076530 in order to use a well-known structure of the gas pump, that is able to move the gas through the gas pump by action of a piezoelectric actuator.
Regarding Claim 12: Chen US 2016/0076530 does disclose the limitations: wherein the piezoelectric actuator 14 comprises: a suspension plate 140 in square-shape (as seen in Figure 1A suspension plate 140 has a square shape) permitted to undergo a bending vibration (given that the structure of Chen is substantially the same as the structure of the instant application, the suspension plate 140 of Chen would be permitted to undergo a bending vibration within the same confines as the instant application); an outer frame 141 surrounding the suspension plate (see Figures); at least one bracket 142 connected between the suspension plate and the outer frame (see Figures) to provide an elastic support for the suspension plate (given that the structure of Chen is substantially the same as the structure of the instant application, the at least one bracket 142 of Chen would be capable of providing an elastic support for the suspension plate within the same confines as the instant application); and a piezoelectric element 143 having a side (i.e. side of square piezoelectric ceramic plate generally indicated with element number 140b in Fig 2B of Chen), wherein a length of the side of the piezoelectric element (i.e. length of the side of square piezoelectric ceramic plate generally indicated with element number 140b in Fig 2B of Chen) is less than that of the suspension plate (as seen when Figure 2B of Chen is enlarged, there is an small perimeter of the suspension plate which is not covered by the square piezoelectric ceramic plate 143, therefore a length measurement of the suspension plate along the side of the piezoelectric element would be longer by the width the perimetr portion on the opposing sides of the piezoelectric element), and the piezoelectric element 143 is attached on a surface of the suspension plate (i.e. bottom surface 140b, ¶0028), wherein when a voltage is applied to the piezoelectric element, the suspension plate is driven to undergo the bending vibration (¶0033-¶0038).
Regarding Claim 13: Chen US 2016/0076530 does disclose the limitations: wherein the gas pump 1A further comprises a first insulation plate 15, a conducting plate 16 and a second insulation plate 17, and the gas inlet plate 12, the resonance plate 13, the piezoelectric actuator 14, the first insulation plate 15, the conducting plate 16 and the second insulation plate 17 are stacked and assembled sequentially (as seen in Figure 1B).	
Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0120267 (AAPA) in view of Chen US 2016/0076530, Bumpers USPN 5623958 and, Cox USPN 4548067as applied to claim 1 above, and further in view of Hodak US 2019/0346055.
Regarding Claims 14: The AAPA as modified by Chen US 2016/0076530, Bumpers USPN 5623958, and Cox USPN 4548067 discloses the claimed limitations except for: “wherein the circular truncated plug is made of an elastic material”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the material of the circular truncated plug from an elastomeric material (such as rubber), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Especially since Hodak US 2019/0346055 teaches that it is known to use an elastomer material for the plug of a one way valve (title, abstract, ¶0007, ¶0096). Additionally, please note that in the instant application the applicant has not disclosed any criticality for the claimed limitation.
Regarding Claim 15: The AAPA as modified by Chen US 2016/0076530, Bumpers USPN 5623958, Cox USPN 4548067, and Hodak US 2019/0346055 discloses the claimed invention except for “wherein the elastic material is a silicone material”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the elastic material a silicone material (e.g. a silicone rubber material), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Additionally, please note that in the instant application the applicant has not disclosed any criticality for the claimed limitation.
Regarding Claim 16: Hodak US 2019/0346055 does disclose the limitations: wherein the elastic material is a rubber material (¶0007, ¶0096).
Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.   	It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125). 	The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.

Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen US 2018/0187670 - discloses a micropump.
Shioya US 2005/0221147 - discloses a valve element used in a fuel cell.
Remane USPN 3825224 - discloses a plug valve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746